Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-7 of U.S. Application 16/494,218 filed on September 13, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 and 08/17/2021 has been considered by the examiner.

Reasons for Allowance

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a semiconductor device comprising: wherein the integration circuit configuration part has one or more of a resistance part, a capacitor part and an operational amplifier part, the resistance part is electrically connected to the winding wire part or the winding return wire part, the capacitor part is electrically connected to the resistance part or a resistor provided outside, and the operational amplifier part is electrically connected to the resistance part or a resistor 

Claims 2-6 are also allowed as they depend on allowed claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a semiconductor component comprising an integration circuit configuration part connected to the winding wire part or the winding return wire part; the integration circuit configuration part has one or more of a resistance part, a capacitor part and an operational amplifier part, the resistance part is electrically connected to the winding wire part or the winding return wire part, the capacitor part is electrically connected to the resistance part or a resistor provided outside, and the operational amplifier part is electrically connected to the resistance part or a resistor provided outside, and the capacitor part or a capacitor provided outside in combination with the other limitations of the claim.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al (USPGPub 20190311835): discloses a Rogowski coil with circuitry.

Klein et al (USPGpub 20140210463): discloses conductive tracks for a sensor.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868